SERVICES AGREEMENT
 
THIS SERVICES AGREEMENT (this “Agreement”) is made as of January 1, 2010, by and
between BLINK COUTURE, INC., a Delaware corporation (the “Company”) and REGENT
PRIVATE CAPITAL, LLC, an Oklahoma limited liability company (“Regent”) (each a
“Party ” and collectively referred to hereafter as the “Parties”).
 
WITNESSETH:


WHEREAS, the Company is a shell company (as such term is defined in Rule 12b-2
of the Securities Exchange Act of 1934, as amended) with limited resources to
pursue its business plan and maintain its status as a publicly-reporting
company; and
 
WHEREAS, Regent has substantial experience in corporate governance and
management and has substantial expertise and contacts which are of value to the
Company in the identification of prospective business opportunities for the
Company and sources of financing; and
 
WHEREAS, the business plan of the Company is the identification of a suitable
target for a potential merger or acquisition transaction commonly known as a
“reverse merger” or “alternative public offering” transaction; and
 
WHEREAS, to facilitate pursuing the Company’s operation and pursuit of the goals
stated in its business plan, the Company desires to engage Regent to provide the
services specified in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties, intending to be legally
bound, hereby agree in good faith as follows:
 
1.           Services. The services which Regent shall provide, pursuant to the
terms and conditions of this Agreement, shall include the following:
 
(a) Regent will familiarize itself to the extent it deems appropriate with the
business, operations, financial condition and prospects of the Company;
 
(b) At the request of the Company’s management, Regent will provide strategic
advisory services relative to the achievement of the Company’s business plan;
 
(c) Regent will undertake to identify potential merger and acquisition targets
for the Company and assist in the analysis of proposed transactions;
 
(d) Regent will assist the Company in identifying potential investment bankers,
placement agents and broker-dealers who are qualified to act on behalf of the
Company to achieve its strategic goals.
 

--------------------------------------------------------------------------------


(e) Regent will assist in the identification of potential investors which might
have an interest in evaluating participation in financing transactions with the
Company;
 
(f) Regent will assist the Company in the negotiation of merger, acquisition and
corporate finance transactions;
 
(g) At the request of the Company’s management, Regent will provide advisory
services related to corporate governance and matters related to the maintenance
of the Company’s status as a publicly-reporting company; and
 
(h) At the request of the Company’s management, Regent will assist the Company
in satisfying various corporate compliance matters.
 
Regent is not a licensed broker-dealer. Under no circumstances will Regent
engage in any activities which would require licensure as a broker-dealer.


2.           Term and Termination. The term of this engagement shall be for a
period of twelve (12) months commencing with the date of this Agreement and may
be extended upon the mutual written agreement of the Parties. 


3.           Consideration. In consideration for Regent providing the services
set forth in Section 1 above, the Company will pay to Regent a quarterly fee in
the amount of $10,000, payable in cash or, at the option of Regent, in kind, on
the first day of each calendar quarter commencing on January 1, 2010.
 
4.            Notices.  Any notices required or permitted to be given under the
terms of this Agreement must be sent by certified or registered mail (return
receipt requested) or delivered personally or by courier (including a recognized
overnight delivery service) and will be effective five days after being placed
in the mail, if mailed by regular United States mail, or upon receipt, if
delivered personally, or by courier (including a recognized overnight delivery
service), in each case addressed to a Party.  The addresses for such
communications are:

        If to the Company:
Blink Couture, Inc.
c/o Regent Private Capital, LLC
152 West 57th Street, 9th Floor
New York, NY 10019
        If to Regent:
Regent Private Capital, LLC
5727 S. Lewis Avenue
Tulsa, Oklahoma 74105
     

 
2

--------------------------------------------------------------------------------

 
In each case with a copy (which shall not constitute notice) to:

         
Feldman LLP
420 Lexington Avenue, Suite 2620
New York, NY 10170
Facsimile: (212) 997-4242
Telephone: (212) 869-7000
Attn: Scott M. Miller, Esq.
     

5.           Entire Agreement; Amendments. This Agreement constitutes the entire
agreement among the Parties hereto with respect to the subject matter hereof.
 There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein. This Agreement supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.  No provision of this Agreement may be waived or amended
other than by an instrument in writing signed by the Parties.


6.           Successors and Assigns; Assignment.  Subject to the terms of this
Agreement, this Agreement is binding upon and inures to the benefit of the
Parties and their successors and permitted assigns.  Neither Party may assign
this Agreement or any of its rights or obligations hereunder without the prior
written consent of the other Party, and any such purported assignment without
the prior written consent of such other Party shall be void ab initio.


7.           Waiver. It is agreed that a waiver by either Party of a breach of
any provision of this Agreement shall not operate, or be construed, as a waiver
of any subsequent breach by that same Party.


8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, excluding the conflicts of
laws principles thereof.


9.           Severability.   In the event that any one or more of the provisions
of this Agreement shall for any reason be held to be invalid, illegal or
unenforceable, in whole or in part, or in any respect, or in the event that any
one or more of the provisions of this Agreement shall operate, or would
prospectively operate, to invalidate this Agreement, then, and in any such
event, such provision or provisions only shall be deemed null and void and of no
force or effect and shall not affect any other provision of this Agreement, and
the remaining provisions of this Agreement shall remain operative and in full
force and effect, shall be valid, legal and enforceable, and shall in no way be
affected, prejudiced or disturbed thereby.


10.           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each Party and delivered to the other Party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format or other electronic data file, such signature shall
create a valid and binding obligation of the Party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile,
“.pdf” or other electronic data file signature page were an original thereof.


3

--------------------------------------------------------------------------------


11.           Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction shall be applied against any Party.  Any reference
to any federal, state, local or foreign statute or law shall be deemed also to
refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise.
 
12.           Remedies. Regent shall be entitled to enforce its rights under
this Agreement specifically to recover damages by reason of any breach of any
provision or term of this Agreement and to exercise all other rights existing in
its favor. In the event of any dispute under this Agreement, the prevailing
party shall be entitled to recover its costs incurred in connection with the
resolution thereof, including reasonable attorneys fees.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first written above.


              BLINK COUTURE, INC.          
 
By:
/s/ Lawrence Field      
Name: Lawrence Field
Title: President & CEO
                 

        REGENT PRIVATE CAPITAL, LLC          
 
By:
/s/ Anurag Agarwal      
Name:  Anurag Agarwal
Title: Managing Director
                 



 
4

--------------------------------------------------------------------------------

 